*525
SUMMARY ORDER

Appellant Yoon Kyung Kim, pro se, appeals the district court’s grant of Northwest Airlines’s Fed.R.Civ.P. 12(c) motion for judgment on the pleadings, dismissing Kim’s complaint alleging personal injury. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo district court orders granting motions to dismiss pursuant to Fed.R.Civ.P. 12(c). See Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir.2003). Our review of the record shows that the district court properly dismissed Kim’s complaint. Because Kim alleged that she suffered personal injury during an international flight from South Korea to the United States, the Warsaw Convention provides the exclusive mechanism for her to seek relief. See El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 161, 119 S.Ct. 662, 142 L.Ed.2d 576 (1999) (“[Rjecovery for a personal injury suffered on board [an] aircraft ..., if not allowed under the [Warsaw] Convention, is not available at all.”) (internal quotations and citations omitted); accord King v. Am. Airlines, Inc., 284 F.3d 352, 359-60 (2d Cir.2002). Under the Convention, all claims must be brought within two years of the date the claim accrues. See King, 284 F.3d at 356 (recognizing that claims under the Warsaw Convention are subject to a two-year statute of limitations); Warsaw Convention art. 17 (“[T]he right to damages shall be extinguished if an action is not brought within 2 years.”). Accordingly, because the injuries Kim alleged occurred on a flight in January 2003, and because she did not file her complaint until August 2007, the district court correctly determined that her claims were time-barred.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.